DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tobita (US 2008/0219401).
Regarding claim 2, Tobita’s figure 28 shows a semiconductor device comprising a first transistor (Q1), a second transistor (Q8), a third transistor (Q5A), a fourth transistor (Q5B; figure 11A shows alternative configuration for the circuit 42), a fifth transistor (Q3), a sixth transistor (Q6B; figure 11A), and a seventh transistor (Q7B; figure 11A), wherein one of a source and a drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q8), wherein one of a source and a drain of the third transistor (Q5A) is electrically connected to one of a source and a drain of the fourth transistor (Q5B; figure 11A) at the node N1, wherein one of a source and a drain of the sixth transistor (Q6B, figure 11A) is electrically connected to one of a source and a drain of the seventh transistor (Q7B, figure 11A), wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to a first wiring (CLK), wherein a gate of the first transistor (Q1) is electrically connected to one of a source and 
Regarding claim 3, Tobita’s figure 28 shows the other of the source and the drain of the second transistor (Q8), the other source and the drain of the third transistor (Q5A) and the other source and the drain of the seventh transistor (Q7B, figure 11A) are electrically connected to a fourth wiring (Vss).
Regarding claim 4, Tobita’s figure 28 shows a gate of the third transistor (Q5A) is electrically connected to the first wiring (CLK).
Regarding claim 5, Tobita’s figure 28 shows the other of the source and the drain of the fourth transistor (Q5B, figure 11A) is electrically connected to the gate of the first transistor (Q1) at the node N1.
Regarding claim 6, Tobita’s figures 28 and 11A shows all transistors being of the same type (N type).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (US 2008/2008/0219401) in view of Yamazaki et al. (US 2010/0084651).
Regarding claim 7, Tobita’s figures 28 and 11A discloses a semiconductor device comprising all the aspects of the present invention except for the channel formation of one of the first, second, third, fourth, fifth, sixth and seventh transistors are oxide semiconductor as called for in claim 7.
Yamazaki et al. reference teaches that transistors having channel formation with an oxide semiconductor are capable of proving high speed (paragraph 0015).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Tobita's transistors channels formed with oxide semiconductor for the purpose of enhancing operational speed as taught by Yamazaki et al.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (US 2008/2008/0219401).
Regarding claim 8, Tobita’s figure 28 and 11A disclose all the aspects of the present invention except for the ratio of a channel width to channel length of the fourth transistor is higher than a ratio of a channel width to a channel length ratio of the third transistor as called for in claim 8.  However, it is known in the art that a ratio of a channel width to a .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (US 2008/2008/0219401) in view of Tobita (USP 8,913,709).
Regarding claim 9, Tobita’s401 figures 28 and 11A shows a semiconductor device comprising all the aspects of the present invention including the first wiring connected to a first clock signal (CLK) and a second wiring connected to a second clock signal (/CLK) and a third wiring connected to Vn instead of being connected to a start pulse as called for in claim 9.
Tobita’s709 figures 7 and 10 shows a modification of a bi-directional shift register (figure 10) to form a uni-directional shift register (figure 7) by having a gate electrode and a source electrode of an input transistor (Q3) connected to a start pulse (SHk-1; figure 7).  Such a modification provides an alternative configuration for a uni-directional shift register when needed.  Thus, one skilled in the art would have been readily to recognize that Tobita’s401 shift register is capable of converting to form an uni-directional shift register by having the gate electrode and the source electrode of the input transistor (the fifth transistor Q3) coupled to receive the start pulse (Gn-1) as taught by Tobita’s709.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/6/2021